DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 10, filed 10/7/22, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 103  has been withdrawn. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 9, a description of how the flow channel walls are ‘adjusted’ or raised to change the width and/or angle of the flow channel is required. Also, the angle of the flow channel being adjusted needs to be defined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
Link connecting a drive to the walls (claim 6)
The guideway for the guide device (claim 11)
Any structures required to adjust and/or raise the walls defining the flow channel to change the width and/or the angle of the flow channel (claim 9)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5042.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 and 13 are objected to because of the following informalities: 
Regarding claim 7, it is unclear if “in one direction” is applicable to “a rotational movement”, “a displacement movement” or both.
For the purpose of examination the claim is being interpreted as “a displacement movement, or as a rotational movement in one direction”.

Regarding claim 13, the last two lines state “to an upper end 20 (51) of the ramp”. Reference 51 appears to refer to the upper end of the ramp however it is unclear why the number “20”, which is used for the main pool, is included. Also “20” is not in parentheses as required.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Means of a link” in claim 6.
“Device for drainage regulation” in claim 15.
“Means of adjustment mechanics” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 requires that the flow channel walls “are mounted such that they are adjusted and/or raised in order to change the width and/or the angle of the flow channel”. 
A system for raising the walls is not depicted in the figures. The only apparent description of the walls being raised is at the end of the specification which only states that they are “preferably motorized”. 
The specification states that “the raising of the walls 506 and 508, or 506A and 508A, makes it possible for water to briefly flow over the entire width of the ramp 50 again”. However, it is unclear how raising the flow channel walls would permit water to flow over a larger width of the ramp. Instead it would appear that raised walls would create the flow channel which narrows the width and lowering the walls would permit the water to flow over them and the remainder of the width of the ramp.
It is unclear what type of ‘adjustments’ are covered by the term “adjusted” as the only description of an expansion of width appears to be at the end of the specification discussing water flowing over the flow channel walls. Is this adjustment, and the mechanisms for achieving said adjustment, the same as the system for moving the walls to create a transverse wave or something entirely different?
The claim calls for “the angle of the flow channel” to be changed, however such an angle is not defined. Is this ‘angle’ a directional angle of the flow channel, and angle of opening of the flow channel or something else?
For the purpose of examination the claim is being interpreted to require “the walls (506/508) defining the flow channel (504) are mounted such that they are vertically adjustable in order to change the width of the flow channel”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the proximal end" in the fifth to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected due to their dependency from claim 1.

Claim 1 recites the limitation "the free distal end" in the third to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-15 are rejected due to their dependency from claim 1.

	Claim 1, lines 16-20 state:
	“wherein the proximal end of the at least two walls (506,508) of the flow channel (504) are pivoted to the at least one drive (5046), which causes the free distal end of the at least two walls (506, 508) moves back and forth, continuously or in adjustable intervals, or in a synchronous and rotational manner”
	It is unclear as to what limitations “the two walls…are pivoted to the at least one drive” imparts on the claim. Is this a structural relationship or a description of movement? The claim language also makes it unclear if the walls share a proximal end or each have a proximal end and if the walls share a distal end or each has a distal end. Also, the language makes it unclear if the ‘continuously or in adjustable intervals’ is a description of the ‘back and forth’ movement or a unique movement to itself.
	For the purpose of examination the claim language is being interpreted as follows:
	“wherein a proximal end of each of the at least two walls (506, 508) of the flow channel (504) is coupled to the at least one drive (5046), which causes a free distal end of each of the at least two walls to pivotally move back and forth continuously or in adjustable intervals, or to move in a synchronous and rotational manner”.
	Claims 2-15 are rejected due to their dependency from claim 1.

	Claim 2 recites the limitation "into a wave pool" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	A wave pool has already been introduced/claimed in claim 1.

	Claim 6 recites the limitation "the walls (506, 508) defining a flow channel (504)" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The flow channel has already been introduced/claimed in claim 1.
	Claim 7 is rejected due to its dependency from claim 6.

	Claim 6 recited the limitation “the walls…are connected to a drive (5046)” in lines 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
	At least one drive (5046) has already been introduced/claimed by claim 1. For the purpose of examination the claim is being interpreted as requiring “the walls…are connected to the at least one drive (5046)”.
	Claim 7 is rejected due to its dependency from claim 6.

The term “substantially parallel” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 7 is rejected due to its dependency from claim 6.

Regarding claim 6, the language of the claim makes it unclear if in all circumstances a plurality of synchronously actuatable drives are required or if the synchronously actuatable drives are an alternative to a link arrangement. For the purpose of examination the claim is being interpreted as requiring:
“the walls (506, 508) defining the flow channel (504) are connected to the at least one drive (5046) by means of a link (5042), or are guided in parallel by means of a plurality of synchronously actuatable drives (5046) that are each assigned to one wall (506, 508), respectively, during a pivoting movement and/or displacement movement of the flow channel (504)”.
	Claim 7 is rejected due to its dependency from claim 6.

	Claim 8 recites the limitation "the pumping system (40)" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 depends from claim 1 however the pumping system is not introduced until claim 2.

	Claim 8 requires “a plurality of pumping units (41), the delivery rate of which is changed”. It is unclear if this language requires that the pumping units have constantly changing delivery rates or if there was some previous unclaimed delivery rate which is now being claimed as being altered.
	For the purpose of examination the claim is being interpreted as requiring “a plurality of pumping units (41), a delivery rate of said pumping units being adjustable”.

	Claim 8 requires “a plurality of pumping units (41), the delivery rate of which is changed and/or which is connected individually or in groups”. It is unclear if the “and/or is connected individually or in groups” is referring to the pumping units generally being connected individually or in groups or if the language is claiming that the delivery rates of the pumps is alterable individually or by groups. 
	For the purpose of examination the claim is being interpreted as requiring “a plurality of pumping units (41), a delivery rate of said pumping units being adjustable individually or in groups”.

	Claim 9 recites the limitation "the angle of the flow channel" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Regarding claim 11 it is unclear if the “and in particular is formed on a pedestal…” is another embodiment of the guide device or is a further description of the guide device being a component movable along a guideway. For the purpose of examination the claim is being interpreted to require “…or as a component that is movable along at least one guideway, said component being formed on a pedestal (541) that is raised from the base (31) of the wave pool (30)”.

	Regarding claim 12, the claim appears to claim two different types of guide device including a pivotable guide profile and a nozzle strip. However, the language “and on which at least one pump (72) can act” included after “and/or at least one nozzle strip” makes it unclear if the pump is intended to act upon just the nozzle strip, the strip and the guide profile or something else. It is also unclear if the pump is required or if it is only required that the nozzle strip be configured to operate with a pump. 
	For the purpose of examination the claim is being interpreted as “and/or at least one nozzle strip (70) comprising at least one nozzle (71) and at least one pump (72)”.

	Claim 14 recites the limitation "a wave pool (30)" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	A wave pool was already claimed in claim 1 of the claim

	Claim 14 states “characterized in that at least one flow divider (100) that is displaceable transversely to the flow direction that is arranged in a wave pool”. 
	The claim uses “characterized in that” and further descriptive language and does not appear to properly positively recite the flow divider as a new limitation. For the purpose of examination the claim is being interpreted as “characterized in that at least one flow divider (100) that is displaceable transversely to the flow direction is arranged in the wave pool”.

Regarding claim 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 9,534,408 (Osterman) is a wave system for generating waves in multiple directions but doesn’t produce a standing wave that moves in a transverse direction.
	US 8,882,604 (Lochtefeld) is a flow divider for sheet flow water rides which produces a continuous sheet of water with varying directions/properties but doesn’t produce a standing wave that moves in a transverse direction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754 

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754